Citation Nr: 0503241	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  95-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for fistula in ano.

3.  Entitlement to service connection generalized anxiety 
disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.  


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This claim initially came before the Board of Veteran's 
Appeals (Board) in July 1997, on appeal of a May 1995 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
service connection for hearing loss, anal fistula, and 
anxiety disorder.  In July 1997, the Board determined that no 
well-grounded claim was submitted with respect to the three 
issues.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court," which previously was named the United States Court 
of Veterans Appeals).  In February 2000, the Court affirmed 
the Board's 1997 decision.  The veteran pursued further 
review before the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In February 2001, the 
Federal Circuit remand the matter to the Court for further 
proceedings consistent with the Veterans Claims Assistance 
Act (VCAA), enacted in November 2000.  The Court vacated the 
Board's 1997 decision and remanded the matter to the Board 
for adjudication consistent with VCAA.  In May 2002, the 
Board denied the claim.  The veteran pursued his appeal.  

In a January 2003 Order, the Court vacated the Board's May 
2002 decision and remanded the matter for readjudication 
consistent with the parties' January 2003 Joint Motion for 
Remand and to Stay Proceedings.  In the Joint Motion, the 
parties essentially argued that remand is required due to 
insufficient VCAA notification and inadequate explanation by 
the Board as to reasons and bases to support its conclusion 
that all VCAA requirements had been met, and thus, further 
adjudication of this claim should be stayed pending the 
Court's ruling on the Joint Motion.  In light of the Court's 
grant of the Joint Motion, the Board reconsidered the matter 
in July 2003, and ordered further evidentiary development.  
The Board's July 2003 remand directives were completed, and 
the claim is again before the Board. 




FINDINGS OF FACT

1.  The veteran has a bilateral sensorineural hearing loss 
disability first diagnosed decades after discharge from 
active service.  

2.  There is no competent medical evidence of a causal link 
between the veteran's bilateral sensorineural hearing loss 
disability and service, including any noise exposure during 
service or treatment for service-connected malaria.   

3.  There is no evidence of a currently active anal fistula.   

4.  There is no medical evidence of anal fistula in service, 
or of any causal link between anal fistula first diagnosed in 
1952 and active service.  

5.  There is no medical evidence of diagnosis of acquired 
anxiety disorder or of any psychopathy during service.  

6.  The earliest evidence of a diagnosis of psychoneurosis is 
dated in 1952, with no subsequent evidence of a causal link 
between it and active service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in, 
or aggravated by, active service; it cannot be presumed to 
have been incurred therein; and it is not proximately due to, 
or the result of, service-connected malaria.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.385 (2004).
 
2.  Fistula in ano was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  Generalized anxiety disorder was not incurred in, or 
aggravated by, active service; nor can it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations - Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection also is granted on a presumptive basis for 
certain diseases or disorders where there is evidence of a 
diagnosis and manifestation of such disorder to a compensable 
degree (10 percent) within one year after discharge from 
active service.  This provision applies to psychosis and 
"organic diseases of the nervous system," which encompasses 
sensorineural hearing loss, but not fistula in ano.  
38 C.F.R. §§ 3.307, 3.309 (2004).

Further, under 38 C.F.R. § 3.310(a) (2004), service 
connection is granted for a disability proximately due to, or 
the result of, a service-connected disability or injury.  
Secondary service connection essentially means that a 
service-connected disability aggravates another condition.  
When aggravation of a non-service-connected condition is 
proximately due to, or the result of, a service-connected 
condition, the veteran will be compensated for the degree of 
disability - but only that degree - over and above the degree 
of disability existing prior to the aggravation.  See Allen 
v. Brown, 7 Vet.App. 439 (1995).

There also are special regulations pertaining to whether 
sensorineural hearing impairment is deemed a disability for 
the purposes of service connection.  Regulations at 38 C.F.R. 
§ 3.385 (2004) provide that sensorineural hearing loss would 
be deemed a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent. The 
extent of service-connected hearing impairment is evaluated 
consistent with 38 C.F.R. § 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, and § 4.86 (2004).

II.  Evidence and Analysis
            
The veteran's service entrance medical examination report, 
dated on the day of commencement of active service, notes no 
abnormal clinical findings.  This report noted "15/15" 
bilateral hearing acuity.  A substantial portion of the 
service medical records concerns treatment for bouts of 
malaria (with atabrine suppressive therapy) and shrapnel 
fragment lodged near the cervical spine as a result of combat 
injury.  (Service connection is in effect for residuals of 
shrapnel wound, spinal muscles, with retained fragment in 
Muscle Group XX, moderate, and for malaria.  A combined 
disability rating of ten (10) percent has been in effect 
since April 1946.  See May 1995 rating decision.)  

As of September 1945, shortly before discharge, the malaria 
attacks apparently had responded to treatment, as the records 
dated around this time indicate that the veteran has no 
physical disability precluding further active duty, and more 
specifically, that repeated blood smear tests showed negative 
results for malaria parasites.  There is no evidence of 
treatment for fistula in ano; on the contrary, May 1945 
records show that a proctoscopic examination resulted in a 
determination that the anus, rectum, and lower sigmoid 
appeared normal despite "history" (apparently referring to 
the veteran's report of having had bloody stools and diarrhea 
in service) and "positive endamoeba histolytica in stools."  
Further, September 1945 records also indicate that an 
"examination of the stools showed the presence of endamoeba 
histolytica," but that a "proctoscopic examination showed 
no abnormality of the anus, rectum or lower sigmoid," and 
that a "fluoroscopic examination of the gastro intestinal 
tract showed no abnormality."  The September 1945 records do 
document the veteran's report of having had bouts of diarrhea 
with occasional bloody stools while stationed overseas.      

It also is noted that, following a July 1945 psychiatric 
consultation, an examiner stated that the veteran exhibits 
"considerable constriction and impulsiveness of the 
personality" and a "good deal of anxiety."  The veteran 
was described as "very evasive and guarded" and "very 
indecisive."  He reportedly appeared to have an 
"unconscious tendency to mislead the examiner" and that his 
"personality appears to be poorly integrated and [thus, he] 
will probably be of little further value to the service [as] 
[m]otivation is certainly defective."  Moreover, it is noted 
that the veteran reportedly married in late 1944, and that 
"since then [he] has had decreased desire to stay in 
service," and that he "[b]elieved he would be discharged 
when sent here [apparently referring to the psychiatric 
consultation]."  The examiner further said that the 
veteran's "history reveals no evidence of neurotic stigmata.  
[He] has reached the peak of his adjustment to the service . 
. . ."  Accordingly, the examiner concluded in September 
1945 that, "although [the veteran] has no physical or mental 
disability which alone is sufficient to preclude his return 
to duty, and although he has performed useful duty in the 
past, none the less [sic], he is unable to adjust further to 
the demands of the Service and should be discharged as a 
measure of preventive psychiatry.  It is expected that he 
will be able to adjust to civilian life without residual 
evidence of disability."  On this basis, it was recommended 
that the veteran be discharged from further duty.  There is 
no evidence that examination specific to hearing acuity was 
conducted at separation.  

As for the post-service record, it includes lay evidence in 
the form of the veteran's written statements.  Essentially, 
the veteran maintains that he was discharged from active 
service due to diagnosed anxiety and thus, service connection 
is warranted.  See VA Form 9 received in October 1995.  He 
alleges that medication administered for malaria during 
service and/or noise exposure from combat service caused 
hearing loss.  See notice of disagreement.  He further 
maintains that, as his service medical records document 
reports of bloody stools, this is evidence of manifestation 
of anal fistula during service.  

The veteran's statements as to his claimed disorders may be 
competent lay evidence to establish symptomatology over time, 
but are not competent to prove a matter requiring special 
training or experience, such as an opinion on etiology 
(medical causation) or diagnosis of a claimed disorder.  For 
example, the veteran is competent to report that he 
experienced bloody stools in service; this is within his 
powers of observation.  Bloody stools, however, may be due to 
any number of causes, and the veteran, as a layperson, is not 
competent to provide an opinion as to the cause of the bloody 
stools that he observed.  Thus, while the veteran may believe 
his claimed disorders are attributable to active service, the 
Board must find medical evidence of such a link.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The post-service medical evidence specific to the hearing 
loss claim consists of two VA audiology examination reports, 
dated in August 1994 and August 2004 (latter completed 
consistent with the Board's July 2003 remand order).  The 
1994 examination report indicates diagnosis of bilateral, 
sloping, mild to severe sensorineural hearing loss based upon 
the veteran's speech discrimination scores (60 percent 
(right) and 56 percent (left)), and the following pure tone 
threshold figures, expressed in decibels:  


500 Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
40 
decibels
35 
decibels
65 
decibels
75 
decibels
75 
decibels
LEFT 
40 
decibels
35 
decibels
60 
decibels
70 
decibels
90 
decibels

The 2004 audiology examination report indicates a diagnosis 
of sloping, mild to severe sensorineural hearing loss 
(right), and sloping, moderate to profound sensorineural 
hearing loss (left), based upon speech discrimination scores 
(72 percent (right) and 60 percent (left)), and the following 
pure tone threshold figures, expressed in decibels:  


500 Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
40 
decibels
55 
decibels
70 
decibels
85 
decibels
75 
decibels
LEFT 
45 
decibels
45 
decibels
65 
decibels
75 
decibels
105 
decibels

All of the above examination findings show that the veteran 
does have a sensorineural hearing loss disability as defined 
in 38 C.F.R. § 3.385 (where the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores are less than 94 percent).  
 
As discussed above, the veteran entered service with 
apparently normal hearing acuity documented as "15/15" 
bilaterally, and there is no medical evidence of hearing loss 
during service.  The Board acknowledges that there is no 
service medical evidence pertaining to a hearing examination 
upon separation and finds the veteran's allegation that he 
had noise exposure in combat service plausible.  However, the 
Board must evaluate these factors along with evidence tending 
to disfavor the claim.  It is significant that, while the 
veteran reportedly has had hearing problems since 1945 (see 
August 2004 VA examination report), the earliest post-service 
medical evidence of hearing loss is dated some 35 years after 
discharge.  See 1979 VA medical records documenting the 
veteran's report that he is "hard of hearing."  In 
addition, the veteran admittedly had civilian work experience 
at a sheet metal factory, which exposed him to significant 
noises for over a 25-year period.  

More importantly, however, the VA audiologist indicated in 
her August 2004 report that there is "literature" 
(apparently referring to medical studies, although not 
specified) suggesting that "changes" in hearing could occur 
with treatment with anti-malaria drugs, but that they 
typically occur during treatment, and that hearing loss 
resulting therefrom is generally transient and reversible.  
She further stated that, in most cases, only 20 percent of 
patients treated long-term for malaria sustain permanent 
hearing loss.  She then concluded that, due to the lack of 
medical evidence of hearing loss between discharge and 
initial documented hearing problems post-service, it would be 
difficult to opine on etiology (cause-effect link between 
service and current hearing loss) without resorting to 
speculation.  

With no medical evidence of hearing loss in service, the 
considerable temporal gap between discharge and earliest 
clinical evidence of hearing loss (see 1994 audiology 
examination report), significant noise exposure post-service, 
and the VA examiner's recent conclusion that she has no basis 
to render a non-speculative  etiology opinion, the Board must 
find that the preponderance of the evidence is against the 
claim on direct causation, presumption, and secondary service 
connection theories.  It is specifically noted that the law 
does not permit service connection based upon speculative or 
conjectural medical opinions on etiology.  See 38 C.F.R. § 
3.102 (2004).  See also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be medical nexus evidence to well-
ground cause of death claim).  Accordingly, the benefit-of-
reasonable doubt rule is not applicable.

As for anal fistula, the service medical records do show that 
the veteran reported having had gastrointestinal problems 
(bouts of diarrhea with bloody stools).  However, clinical 
findings for the anus, rectum, and lower sigmoid were normal 
around mid-1945 to September 1945, shortly before discharge, 
despite the veteran's reported history of bloody stools.  At 
no time in service was a diagnosis of anal fistula rendered.  
The earliest evidence of diagnosis of, and treatment (surgery 
at a VA facility) for, fistula in ano is dated in February 
1952, well after discharge, and these records show that the 
veteran reported having had symptoms (perianal discharge) two 
years prior to treatment, which would date the onset of this 
problem some five years after service.  The 1952 records also 
show that the veteran reported having had an operation in 
1944 for a "cyst," but this history given by the veteran is 
not documented anywhere else in the record.  It also is noted 
that a 1948 VA medical examination report documents the 
veteran's denial that he had any medical care after 
discharge, and the examiner found that the veteran's 
digestive system, including the intestines and rectum, was 
normal.  In addition, it is unclear whether the veteran has a 
current, active anal fistula, as subsequent medical records 
do not document additional complaints of this problem.    

In sum, with normal proctoscopic and fluoroscopic examination 
results shortly before separation, no diagnosis of fistula in 
ano until years after discharge, and no definite evidence 
that the veteran currently has active anal fistula, the Board 
must find that the preponderance of the evidence is against 
the claim.  As such, it does not apply the benefit-of-
reasonable doubt rule.  

Finally, with respect to the claimed anxiety disorder, the 
Board acknowledges, as discussed above, that the veteran 
reported anxiety in service and had a psychiatric evaluation 
shortly before discharge.  However, it is important to 
distinguish reports of anxiety in the service medical records 
from a medical diagnosis of an acquired psychiatric disorder.  
Here, no actual diagnosis of psychopathy or acquired 
psychiatric disorder was rendered during service; on the 
contrary, the psychiatric evaluation essentially concluded 
that the veteran has no actual physical or mental disorder 
that alone would preclude further duty, but that he has 
various "personality" characteristics, lack of motivation, 
and adjustment problems that make him unfit for further 
service.  Indeed, the examiner specifically used the term 
"preventive psychiatry" when explaining the basis for his 
recommendation of discharge.  It was on this basis that the 
veteran was discharged, not due to a clinical diagnosis of 
anxiety or any psychopathy before separation, as alleged.  

Moreover, while 1952 VA medical records (concerning 
hospitalization for anal fistula) indicate that the veteran 
exhibited psychoneurosis of undetermined type, untreated and 
unchanged, there is no indication that this finding is 
related to service.  And, such diagnosis was rendered well 
after discharge from service.  In this connection, the Board 
notes that, even earlier, in 1948 (see VA medical examination 
report), a doctor noted that the veteran has a normal 
"nervous system" and normal "mentality."  

Thus, in conclusion, with no in-service clinical finding of 
psychopathy, no such determination within one year after 
discharge, and no competent medical evidence of a causal link 
between it and service, service connection is not supported 
on either a direct or presumptive basis.  With the 
preponderance of the evidence against the claim, the benefit-
of-reasonable doubt rule does not apply.           

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received on 
or after November 9, 2000, as well as any claim not decided 
as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that permitted VA to decide a 
claim sooner than the one-year period within which the 
claimant could respond to a VA request.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In a February 2004 
letter, sent to the veteran after the Board remanded the 
matter for further development (with a copy to his attorney), 
the RO advised the veteran of what evidence has been obtained 
and associated with the claims folder, VA's responsibilities 
with respect to claim development (such as obtaining relevant 
records deemed to be in the custody of the federal 
government, including VA medical records), what additional 
information is needed from the veteran, and the criteria for 
establishing service connection.  It asked the veteran to 
provide information, particularly medical records, relevant 
to the three issues.  Moreover, it advised him that he could 
complete enclosed blank records release forms to enable VA to 
assist him in gathering missing medical evidence.  It also 
informed him that, even though VA has a duty to assist him in 
obtaining relevant evidence, the responsibility to 
substantiate the claim ultimately lies with him.  

Notably, neither the veteran nor his attorney responded to 
the February 2004 letter.  The record contains no response 
from the veteran or his attorney asking the RO for 
clarification as to anything in the letter, or requesting 
specific assistance in evidence-gathering.  

Additionally, through the October 2004 Supplemental Statement 
of the Case (SSOC), the veteran was kept abreast of the 
status of the claim as to the three issues on appeal, 
including what evidence and information have been obtained to 
date and why the claim remains denied.  Furthermore, the SSOC 
gave the veteran notice of specific regulatory criteria 
pertaining to the duty to assist (38 C.F.R. § 3.159), which, 
among other things, explains that he could send any evidence 
in his possession pertaining to the claim.  The cover letter 
to the veteran accompanying the SSOC, a copy of which was 
sent to his counsel, advised the veteran that he has 60 days 
to comment on the SSOC, before the case is sent to the Board.  
Again, it is notable that no response was received from the 
veteran or his counsel, either within 60 days or at any time 
after the issuance of the SSOC.        
  
The Board acknowledges that VCAA notification arguably was 
accomplished with a combination of the February 2004 letter 
and the SSOC, issued after the rating decision from which 
this appeal arises, and not with a single pre-AOJ decision 
notice.  This would constitute, at most, a technical defect 
that posed no prejudice to the veteran.  First, on the issue 
of timing of the notice, this claim arose from an initial 
1995 RO denial of the claim, and the case was on appellate 
status for years before VCAA was enacted in late 2000.  Thus, 
no such notice was required from the RO when it initially 
denied the claim; nor was such notice required as of the 
Board's 1997 decision.  After enactment of the law, during 
the appeal period, VA gave the veteran appropriate notice of 
VCAA requirements, as discussed above, and he and his counsel 
had ample opportunity during this period to provide relevant 
evidence or to ask VA for assistance in obtaining such 
evidence; notably, they did not respond to the February 2004 
letter or the October 2004 SSOC.  

As discussed above in the "Introduction" section of this 
decision, the procedural history of this case shows that a 
key point of contention in this claim was the allegedly 
inadequate compliance with the VCAA.  The Board has 
considered the VCAA, and in light of this procedural history, 
remanded this matter for further development in July 2003.  
Its directives have been completed.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board acknowledges 
that the February 2004 letter was sent to the veteran after 
the RO's May 1995 decision that is the basis for this appeal.  
In this case, however, the unfavorable RO decision that is 
the basis of this appeal was already decided - and appealed -
- by the time the VCAA was enacted.  The Court acknowledged 
in Pelegrini at 120 that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran has had subsequent content-complying notice - in 
particular, the February 2004 letter and the October 2004 
SSOC that contained the text of 38 C.F.R. § 3.159.

The Board interprets the Pelegrini decision and discussion 
therein to mean that the intent and purpose of the law are to 
provide a full VCAA notice before the initial AOJ decision to 
ensure full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Pelegrini Court recognized that a case-by-case evaluation 
might be warranted at times, such as the case here, where 
VCAA was enacted while the case is in appellate status.  The 
Board has conducted such an evaluation here and has 
determined that adequate notice was provided, as set forth 
above.  The record is not incomplete due to VA action or 
inaction with respect to VCAA notification.  There is no 
reasonable basis to conclude that there is missing, material 
evidence and that fairness to the veteran dictates further 
development.    

As for the duty to assist, it is noted that the RO has 
obtained relevant records, which include service medical 
records and post-service medical evidence, including VA 
examination reports.  The record also contains the veteran's 
written statements in support of the claims.  He was given an 
opportunity to personally provide testimonial evidence.  
Nothing in the record indicates that the veteran had 
identified relevant records for which he wanted VA's 
assistance in obtaining, to which VA failed to respond with 
assistance consistent with VCAA.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied its VCAA obligations.  The 
veteran's procedural and due process rights have not been 
abridged.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this 
time would not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral sensorineural hearing loss, 
fistula in ano, and generalized anxiety disorder, is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


